DETAILED ACTION
Claim(s) 1-28 are presented for examination. 
Claims 1, 2, 4, 6, 7, 9, 11, 12, 14, 16, 17, 19 and 21-24 are amended.
Claims 3, 5, 8, 10, 13, 15, 18 and 20 are canceled.
Claim(s) 25-28 are new.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 23rd, 2021 was filed after the mailing date of the Final office action on January 1st, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Interview 
An Applicant initiated interview was conducted on March 29th, 2021 to provide clarification of proposed claim amendments (see interview summary paper # 20210329). 

Applicant’s amendments filed March 26th, 2021 do not place the claims in condition for allowance since previously cited prior art by “Patel still disclose at least the amended part of the claims as indicated below. The newly added limitations introduce new issue(s) which require further consideration and/or search.


Response to Arguments
Applicant’s arguments (see remarks page 12 of 15) filed March 26th, 2021 with respect to rejection of claim(s) 1-24 under 35 U.S.C. § 112(b) have been fully considered but they are not persuasive. Amended Claims 11 and 16 recite the limitation: “receiving…. first information indicating a first frequency carrier offset … between an actual carrier center frequency of a first cell and a carrier frequency of the first cell… obtained by the device…” which introduce a new issue.

Applicant’s arguments (see remarks pages 12-14 of 15) filed March 26th, 2021 with respect to rejection of claim(s) 1-24 under 35 U.S.C. § 102 have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claim 1, the applicant argued that, Patel fails to disclose that the base station sends "through the first cell the second information to the terminal", the "second information indicat[es] a second carrier frequency offset, wherein the second carrier frequency offset is a carrier frequency offset between an actual carrier frequency of a second cell and a carrier frequency of the second cell that is obtained by the terminal, and the actual second carrier frequency is used for a cell reselection;" and "the second cell is an inter-frequency cell of the first cell [See Remarks, page 14 of 15].

	In response to applicant’s argument, the examiner respectfully disagrees with the above argument(s).

Patel fig. 4: Step “402”, pg. 7, ¶77 lines 1-3 discloses:
	[0077] As represented by block 402, at some point in time, the access point may determine information that may be used by access terminals for obtaining timing information. This information may include, for example, a list of access points from which timing information is to be obtained (e.g., a list of identifiers of access points that are known to have highly accurate timing), a list of pilots for which the access terminal is to search (e.g., a list of PN offsets associated with known access points), a list of carrier frequencies on which the access terminal is to search for signals (e.g., which may or may not include the carrier frequency being used by the access point). In some implementations, this control information may take the form of a Neighbor List.

Patel fig. 4: Step “406”, pg. 7, ¶80 lines 1-4 further discloses:
	[0080] As represented by block 406, in conjunction with commencing access terminal-assisted time and/or frequency tracking, the access point sends a request for timing information to the access terminal. For example, the access point may send a message including a specific request for timing information and including the control information described above at block 402. In some other cases, the request for timing information may not be made explicitly, but timing information may still be obtained by requesting some other information (e.g., signal strengths of other access points). When the access terminal sends back this information, timing information may also be included by default along with signal strength information.


    PNG
    media_image1.png
    900
    629
    media_image1.png
    Greyscale



Patel pg. 4, ¶50 lines 3-7 also discloses:
	[0050] As another example, access point beacon transmissions or other transmissions may be aligned to events that are based on the timing of a timing source. In this case, the timing information received from the access terminal 102 is indicative of the timing of an event at the access terminal 102. For example, idle reselection beacon transmissions of the access point 104 may be aligned with the wake-up time of the access terminal 102.

	In other words, Patel under 35 U.S.C. § 102 anticipates the amended claim limitation(s). In result of the limited search performed under AFCP 2.0, a newly found prior art reference (US 2013/0182655 A1; see pg. 13, ¶128 & ¶132) by “Das” appears to teach the amended limitations of: determining… and transmitting… the second information, however further consideration and/or search is required.


Conclusion   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469)295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469